                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

NICHOLAS RAY PIRTLE,                             )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )          No. 4:18-cv-2101-JMB
                                                 )
DANIEL BULLOCK, et al.,                          )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. For the reasons explained below,

this action will be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

       The background of this case is fully set forth in the prior orders of this Court. However,

following is a brief recitation. Plaintiff Nicholas Ray Pirtle filed this civil action on December

17, -2018.   He sought and was granted leave to proceed in forma pauperis, and the Court

reviewed his complaint pursuant to 28 U.S.C. § 1915(e)(2). The Court determined that the

complaint failed to state a plausible claim for relief, and in an order dated February 5, 2019,

directed plaintiff to file an amended complaint. In that order, the Court cautioned plaintiff that

his failure· to timely comply would result in the dismissal of his case, without prejudice and

without further notice.

       Plaintiff did not respond to the Court within the time permitted. However, noting that a

change in plaintiffs address may have delayed his receipt of the Feb~ary 5, 2019 order, the

Court entered an order sua sponte giving him additional time to comply. In so doing, the Court

again cautioned plaintiff that his failure to timely comply would result in the dismissal of his

case, without prejudice and without further notice.
       Plaintiffs response to the Court was due on April 1, 2019. However, to date, plaintiff

has neither filed a response nor sought additional time to do so. Plaintiff was given meaningful

notice of what was expected and ample time to comply, and he was twice cautioned that his case

would be dismissed if he failed to timely comply. Therefore, this action will be dismissed

without prejudice due to plaintiffs failure to comply with the prior orders of this Court and his

failure to prosecute his case. See Fed. R. Civ. P. 41(b); see also Brown v. Frey, 806 F.2d 801,

803-04 (8th Cir. 1986) (a district court has the power to dismiss an action for the plaintiffs

failure to comply with any court order), Dudley v. Miles, 597 F. App'x 392 (8th Cir. 2015) (per

curiam) (affirming dismissal without prejudice where prose plaintiff failed to file an amended

complaint despite being cautioned that dismissal could result from failure to do so).

       Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice.                     A

separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED than an appeal from this dismissal would not be taken in

good faith.
                   ~~                     .
       Dated this ~ d a y of April, 2019. ·




                                                          .ROSS
                                                         D STATES DISTRICT JUDGE




                                                 2
